DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 requires “the amorphous layer”, but should read as either “the amorphous thin film” or “the amorphous metal layer” for continuity from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 4 has been amended to require “a laminate composed of the first metal layer and the first substrate has a light reflectance of 45% or less with respect to light having a wavelength value of any one wavelength value of the wavelengths from 100 nm to 1,064 nm”. There is no support in the Specification for this combination of ranges (e.g. ‘45% or less’ and ‘100 nm to 1,064 nm’) at p. 4 of the Specification.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 requires that ‘the first metal layer is selected from one of Cu, Y, or Ag, and the second metal layer selected from one of Sm or Nd’, with Y having a melting point of 1526oC, and Sm and Nd having respective melting points of 1021oC and 1072oC, which impermissibly broadens the melting point range required by amended claim 1 of “a difference between melting points of the first metal layer and the second metal layer is 10oC to 100oC”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zenou et al (US 2016/0233089).
With respect to claim 1, Zenou discloses a method of laser-induced forward transfer (LIFT) (abstract), with fig. 3 teaching the method comprises a donor substrate (i.e. first substrate) [60] of glass having a first, second, and third metal layers [62],[64],[62] sequentially deposited by a deposition method to form a multilayered structure (i.e. multilayered metal film) on a front side of the first substrate [60] (para 0027 and 0084-0086), and figs. 5A-5C teaching the method further comprises using a laser [50] to irradiate a back side surface of the first substrate [60] to deposit the multilayered metal film [82] onto an acceptor substrate (i.e. second substrate) [88] (para 0028; 0099-0102), wherein the multilayered metal film [82] is an amorphous alloy (claims 26-27). Zenou further discloses the amorphous alloy is formed as the multilayered metal film [82] by using a varied number of elemental layers and thicknesses thereof that are then deposited onto the acceptor substrate [88] (figs. 5A-
Embodiment 1: the multilayered metal film [82] is formed by a three layer film of a first metal layer of Au, a second metal layer of Cu, and a third metal layer of Ag (para 0004 relating to US Patent No. 4,970,196), wherein Au has a melting point of 1064oC, Cu a melting point of 1085oC, and Ag a melting point of 961oC;
Embodiment 2: the multilayered metal film [82] is formed by a first metal layer of Cu, and thinner layers of a second metal layer of Au, and a third metal layer of either Ag or Al (para 0090), wherein Cu has a melting point of 1085oC, Au has a melting point of 1064oC, Ag a melting point of 961oC, and Al a melting point of 660oC.
Zenou further discloses the multilayered structure (i.e. multilayered metal film) [82] formed by either Embodiments 1 or 2 has a total thickness of 1 micron (para 0131) or each layer has a micrometer-level thickness (para 0179), and since Zenou teaches the first metal layer (e.g. Cu for Embodiment 2) is thickest at the micrometer-level thickness (considered as 1 micron) while the second and third metal layers are thinner (and thus each layer has a thickness less than 1 micron), Zenou teaches a thickness range for the multilayered metal film) [82] of 1 micron to less than 3 microns, with being held that in the case where the claimed ranges (1.5-3.0 microns) “overlap or lie inside ranges (1-3 microns) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I).
With respect to claim 3, Zenou further discloses that the first metal layer [62] has the thickest layer of the first, second, and third metal layers (para 0088-0090), resulting in the thickest layer (e.g. the first metal layer) having the smallest light reflectance in order to allow for light (via the laser) to reach the second and third metal layers to then transfer all of the first, second, and third metal layers to the second substrate [88].
With respect to claim 4, Zenou further discloses a laminate being formed with the substrate [60] and deposited first metal layer [62] (fig. 3), with the laminate expected to have a light reflectance 45% or less with respect to light having a wavelength value of any one wavelength value of the wavelengths from 100-1064 nm based on material (i.e. Au or Cu) of the first layer [62].
With respect to claim 5, Zenou further discloses the first, second, and third metal layers are selectable between Cu and Al (para 0090), with Cu having a melting point of ~1085oC and Al having a melting point of ~660oC, resulting in a temperature difference therebetween of ~425oC.
With respect to claim 9, Zenou further discloses the laser irradiation is performed with a spot size of 30 microns (para 0110).
With respect to claim 11, Zenou further discloses the multilayered structure (i.e. multilayered metal film) has a total thickness of about 1 micron to less than 3 microns (para 0131 and 0179), resulting in a thickness of the multilayered metal film [82] of the amorphous alloy on the second substrate [88] being at most about 1 micron to less than 3 microns due to being dependent on the total thickness of the multilayer metal film on the first substrate [60] (figs. 5A-C; claims 26-27).
With respect to claims 14 and 15, Zenou further discloses the first substrate [60] is of glass (para 0084) but is also selectable to be PET or PI in addition to glass (para 0124), which is expected to have a light reflectance of 1-40% with respect to a light having a wavelength value of 355 nm.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zenou et al (US 2016/0233089) as applied to claim 1 above, and further in view of Willis et al (Microdroplet deposition by laser-induced forward transfer).
With respect to claim 2, the reference is cited as discussed for claim 1. However Zenou is limited while the first, second, and third metal layers are deposited and selectable from a variety of metals such as Cu, Al, Ag, Au, and/or Pt (para 0090), how the first, second, and third metal layers are deposited is not specifically suggested.
Willis teaches a method of LIFT comprising using a laser to transfer metal layers from a donor substrate (i.e. first substrate) to a receptor substrate (i.e. second substrate) (Abstract, p. 86) similar to Zenou. Willis further teaches that each metal layer (e.g. Al and Ni films) is sputter deposited onto a glass slide (i.e. first substrate), wherein a laser is applied to the first substrate to form microdroplets of each of Al or Ni that are transferred to the second substrate (p. 86).
It would have been obvious to one of ordinary skill in the art to deposit the first, second, and third metal layers of Zenou by the sputter depositing of Willis since Zenou fails to specify a particular deposition method, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Willis has shown success for sputter depositing similar materials of Zenou onto a donor that are then transferred to an acceptor substrate using a method of LIFT.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zenou et al (US 2016/0233089) as applied to claim 1 above, and further in view of Komatsu et al (US Patent No. 8,201,421).
With respect to claim 7, the reference is cited as discussed for claim 1. However Zenou is limited in that while a suitable laser is a Nd:YAG laser (para 0082), a parameter of an output for operating the Nd:YAG laser is not suggested.
Komatsu teaches a method for operating a Nd:YAG laser using an output of 3-100 W/cm2 to heat materials (abstract; col. 5, lines 58-61).
It would have been obvious to one of ordinary skill in the art to use the output of Komatsu for the output of Zenou since Zenou fails to specify a particular output, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Komatsu has shown success for operating a ND:YAG laser using this output to heat materials.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zenou et al (US 2016/0233089) as applied to claim 1 above, and further in view of Quick et al (US Patent No. 8,912,549).
With respect to claims 8 and 10, the reference is cited as discussed for claim 1. However Zenou is limited in that while a suitable laser is a pulsed Nd:YAG laser (para 0082), parameters of a scan speed and pulse repetition rate for operating the pulsed Nd:YAG laser are not suggested.
Quick teaches a method of using a laser to apply thermal energy for converting material on a substrate (abstract; col. 2, lines 26-29), wherein the laser is a pulsed 
It would have been obvious to one of ordinary skill in the art to use the parameters of Quick as the parameters of Zenou since Zenou fails to specify particular parameters for operating the pulsed Nd:YAG laser, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Quick has shown success for operating a pulsed Nd:YAG laser for thermal treatment of material on a substrate.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zenou et al (US 2016/0233089) as applied to claim 1 above, and further in view of Fujii et al (WO 2008/126573).
With respect to claim 12, the reference is cited as discussed for claim 1. However Zenou is limited in that while materials for the first, second, and third metal layers for forming the amorphous alloy are selectable from Cu, Al, Ag, Zr, Ge, Zn, Ga, Si, In, Sb, V, P, Na, and Se (para 0087-0090 and 0158-0162), the amorphous alloy comprising Sm or Nd is not specifically suggested.
Fujii teaches a method of making a recording layer comprising a combination of Cu, Al, Ag, Zr, Ge, Zn, Ga, Si, In, Sb, V, P, Na, and Se in addition to lanthanum series elements (which includes Sm and Nd) (Abstract).
Since Fujii recognizes the similarities of Cu, Al, Ag, Zr, Ge, Zn, Ga, Si, In, Sb, V, P, Na, Se, Sm, and Nd as materials for a recording layer, it would have been obvious to one of ordinary skill in the art to interchange one of Cu, Al, Ag, Zr, Ge, Zn, Ga, Si, In, Sb, V, P, Na, or Se as materials for the first, second, and third metal layers Zenou with prima facie obviousness determination has been established since Fujii has recognized the selection of known combination of materials (i.e. Cu, Al, Ag, Zr, Ge, Zn, Ga, Si, In, Sb, V, P, Na, Se, Sm, and Nd) of Zenou is suitable for the intended purpose of a recording layer (MPEP 2144.07).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zenou et al (US 2016/0233089) as applied to claim 1 above, and further in view of Huynh et al (US Patent No. 7,927,454).
With respect to claim 13, the reference is cited as discussed for claim 1. However Zenou is limited in that while the first substrate (i.e. donor substrate) [60] is made of glass or polymers such as PET, PEN, or PI (para 0084 and 0124), a particular thickness of the first substrate is not suggested.
Huynh teaches a method of forming a metallic material onto a receptor by placing a donor substrate with a thermal transfer layer comprising metal, and thermally transferring at least a portion of the thermal transfer layer from the donor substrate to the receptor using a laser (abstract; col. 3, lines 3-13 and 36-67; col. 4, lines 1-9), where the donor substrate is made of a polymer such PET, PEN or any material that remains stable despite being heated (such as glass) and has a thickness of 0.1-0.15 mm (col. 3, lines 17-30).
It would have been obvious to one of ordinary skill in the art to incorporate the thickness of the donor substrate of Huynh as the thickness of the donor substrate (i.e. .

Response to Arguments
Applicant’s Remarks on p. 6-19 filed 3/3/2022 are addressed below.

112 Rejections
Claim 1 has been amended to clarify that ‘a multilayered metal layer is sequentially formed by depositing a first metal layer of a first metal, a second metal layer comprising a second metal, and a third metal layer comprising a third metal layer’; this previous 2nd paragraph rejection is withdrawn.

102 Rejections
The previous 102 rejection is withdrawn in view of the amendments filed 3/3/2022.




103 Rejections
On p. 10-11, Applicant argues that Zenou does not teach the new limitations required by claim 1 of 1) the multilayered metal thickness of 1.5-3.0 mm; and 2) differences in melting points between the first, second, and third metal layers.
The Examiner respectfully disagrees since Zenou does teach 2) the claimed melting points as discussed in Embodiments 1 & 2 above for claim 1. Also as discussed above for claim 1 regarding 1), the multilayered structure (i.e. multilayered metal film) [82] formed by either Embodiments 1 or 2 has a total thickness of 1 micron (para 0131), or each layer has a micrometer-level thickness (e.g. 1 micron) (para 0179), and since Zenou teaches the first metal layer (e.g. Cu for Embodiment 2) is thickest at 1 micron while the second and third metal layers are each thinner than 1 micron, Zenou teaches a thickness range for the multilayered metal film) [82] of 1 micron to less than 3 microns, with being held that in the case where the claimed ranges (1.5-3.0 microns) “overlap or lie inside ranges (1-3 microns) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I). Applicant’s Example 1 and Comparative Example 1 argued on p. 14-15 are noted, however particulars of both these Examples (e.g. materials of layers and substrate, particular thicknesses of substrate and layers, sputtering parameters to deposit the layers) are not commensurate in scope to limitations required by claim 1.
All other arguments on p. 12-19 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794